PER CURIAM.
The appellant was charged by information with second degree murder, of her husband by shooting him with a pistol. She was tried by a jury, which returned a verdict of guilty, and was so adjudged by the court. On her appeal therefrom it is contended the evidence was insufficient to sustain the conviction. We have reviewed the record, and although the evidence was in conflict in certain respects, we agree with the view necessarily taken by the trial court in denying the defendant’s motions for acquittal and for new trial, that the verdict arrived at by the jury had the support of competent substantial evidence, taking into consideration the quantum of proof required in such case.
Affirmed.